DETAILED ACTION
1. 	This is in response to an amendment filed on 06/02/2022. Claim 21 is canceled and claims 1-20 are pending. Claims 1 and 12 are independent. Each independent claim is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	The amendment made to claims 11-21 overcomes the objection set forth in the previous office action. Thus, this particular objection is withdrawn.

4.	On May 31, 2022, applicant's representative attorney Ying Li, Reg. No. 65,924 and examiner conducted applicant-initiated telephone interview. The summary of the interview is attached. 

Response to Arguments
5.	Applicant’s arguments filed on 06/02/2022 with respect to the objection and the 35 U.S.C. 102/103 rejection set forth in the previous office action have been fully considered and are persuasive.  Both the objection and the rejection/s have been withdrawn. 

Allowable Subject Matter
6.	Claims 1-20 are allowed. 
7.	The following is an examiner’s statements of reasons for allowance:
8. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1 and 12 before the current amendment was made.

As per independent claims 1 and 12, Alan discloses a method comprising: 
at a first apparatus [See the phone cover or the biometric authentication device that is shown on figure 1-2 and 5-6, ref. 100. This phone covers corresponds to the claim limitation a “first apparatus”] including a housing arranged to hold a second device [See figure 1 where the cover or the biometric authentication device shown on figure 1, ref. 100 is shown to have a housing to cover the mobile phone shown on figure 1, 110 or figure 4-6, ref. 401. The mobile phone shown on figure 1, ref. 110 or figure 4, 401 corresponds to the claim limitation “second device”. See also page 4, lines 7-11 and 22-25, Figure 1 shows a stereoscopic view of a biometric authentication device 100 and a mobile device 110 which, in this example, is a mobile phone 110. The biometric authentication device may be a generic accessory for a range of devices and phones, but in the preferred embodiment it is designed to form cover for the phone 110 and preferably be a matching cover. The cover is designed to partially surround a corresponding mobile phone. It is made of elastomeric material that fits over the phone in an interference fit. It preferably has a lip 105 to prevent the phone slipping out of the cover. In the case of an Apple i-Phone or the like, the lip surrounds the screen of the phone. The opening 104 allows a camera (not shown) of the phone to be used whilst the cover is attached to the phone.]: 
obtaining first sensor data that includes a biometric marker associated with a user [See figure 5, step. 507, where the biometric data for the user is received by the cover 100. See page 6, lines 22-25, In step 507, the cover receives the biometric data from the user via the pair of electrodes 203a, 203b on the cover. The user place fingers (or thumbs) of the left and right hands on these electrodes and the controller 302 generates the biometric data. In other examples, the biometric signal may be a fingerprint scanned by a scanner on the cover, a retinal scan from a camera on the cover or some other biometric signal.]; 
generating second sensor data by masking the biometric marker associated with the user in the first sensor data [See figure 5, step. 508 and 509 where the obtained biometric marker at step 507 is masked or encrypted at step 508-509. See also page 6, lines 27-29, In step 508, a biometric signature is generated based on the biometric data. In step 509, the encryption component in the cover encrypts the biometric signature to create an encrypted digital signature, based on the previously shared encryption information.]; and 
providing the second sensor data from the first apparatus to the second device [See figure 5, step 510 where the encrypted digital signature of the biometric marker is sent from the cover or the biometric authentication device shown on figure 1, ref. 100 /first apparatus to the mobile device 110/second apparatus. See also page 6, lines 29-32, “In step 510, the encrypted digital signature is sent to the phone. The encrypted digital signature is sent by Bluetooth or some other means via the wireless transmitter/receiver of the cover 305 and received via the wireless transmitter/receiver 406 of the phone”].


9.	Furthermore, with respect to independent claims 1 and12 a new updated search revealed the following prior arts that describes the general subject matter recited in the claims. 

	A. 	US Publication No. 20220075050 A1 to Shouldice discloses one or more sensors are configured for detection of characteristics of moving objects and living subjects for human identification or authentication. One or more processors, such as in a system of sensors or that control a sensor, may be configured to process signals from the one or more sensors to identify a person. The processing may include evaluating features from the signals such as breathing rate, respiration depth, degree of movement and heart rate etc. The sensors may be radio frequency non-contact sensors with automated detection control to change detection control parameters based on the identification of living beings, such as to avoid sensor interference.

B. 	US Publication No. 20140375428 A1 to Park discloses a portable sensor device including a housing having a physical size/shape that is adapted to couple to a user's body, an identification tag including identification data which is associated with the sensor device and an identification tag transmitter to responsively and wirelessly transmit the identification data according to a first communication protocol. The system further includes a portable electronic device including an identification tag receiver to wirelessly receive the identification data of the identification tag according to the first communication protocol, transceiver circuitry to wirelessly and responsively communicate with the sensor device according to a second communication protocol, and processing circuitry to instruct the transceiver circuitry, after receiving the identification data, to wirelessly request, from the sensor device the sensor data and/or data which is representative of the sensor data

C. 	US Publication No. 2015/0098631 A1 to Palmer discloses an apparatus and a method are provided for detecting and recording, in an electronic device, evidence of a person's situation. Situation data is detected using a situation data sensor in the electronic device. Situation data can be data representing evidence of a person's situation, wherein such evidence can show a person's place in relation to another person or thing, or the state of a person being able to interact with another person or thing. Next, biometric data of the user of the electronic device is detected. Biometric data can be data that represents one or more intrinsic physical or behavioral traits of a person. Thereafter, a report is created using the situation data and the biometric data, wherein the report includes evidence of the situation of the user of the electronic device.

D. 	US Publication No. 2017/0337364 A1 to Whaley discloses a system that authenticates and/or identifies a user of an electronic device based on passive factors, which do not require conscious user actions. During operation of the system, in response to detecting a trigger event, the system collects sensor data from one or more sensors in the electronic device. Next, the system extracts a feature vector from the sensor data. The system then analyzes the feature vector to authenticate and/or identify the user, wherein the feature vector is analyzed using a model trained with sensor data previously obtained from the electronic device while the user was operating the electronic device.

E.	See the other cited prior art

However, the above prior arts of record including the rest of the cited prior arts, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in the amended independent claims 1 and 12. For this reason, the specific claim limitations recited in amended independent claims 1 and 12 taken as whole are found to be allowable.

10.	 The dependent claims 2-11 and 13-20 which are dependent on the above independent claims 1 and 12 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

11.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498